UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 9, 2013 FULUCAI PRODUCTIONS LTD. Exact name of registrant as specified in its charter Nevada 000-54154 68-0680436 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 55 Broad Street, 15th Floor, New York, NY 10004 (Address of principal executive offices) (Zip Code) (646) 967-4459 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5. CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Departure of Directors or Certain Officers: On May 9, 2013, Mr. Malcolm Albery resigned as a director of FuLuCai Productions Ltd. (the “Company”). Mr. Albery did not resign as a result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FULUCAI PRODUCTIONS LTD. Dated: May 15, 2013 By: /s/ Robert Thayer Name: Robert Thayer ` Title: Chief Executive Officer, Chief Financial Officer,President, Secretary, Treasurer and Director
